

	

		II

		109th CONGRESS

		2d Session

		S. 2297

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To clarify the applicability of deadlines relating to

		  construction of hydroelectric projects to certain hydroelectric projects

		  located or proposed to be located on the Upper Hudson River in the State of New

		  York.

	

	

		1.Construction of hydroelectric

			 projects

			(a)DefinitionsIn this section:

				(1)Hudson River

			 PCB siteThe term

			 Hudson River PCB site means the site identified as No.

			 NYD980763841 and located along the Hudson River in the State of New York that

			 was added to the National Priorities List on September 21, 1984.

				(2)Hydroelectric

			 projectThe term

			 hydroelectric project means a hydroelectric project that

			 is—

					(A)licensed by the

			 Federal Energy Regulatory Commission on or after September 21, 1984; and

					(B)located or

			 proposed to be located on the Upper Hudson River, between Hudson Falls and

			 Federal Dam at Troy, New York, in the area of the Hudson River PCB site that

			 has been targeted for dredging of approximately 2,650,000 cubic yards of

			 PCB-contaminated sediment.

					(3)National

			 Priorities ListThe term National Priorities List

			 means the list of sites developed by the President in accordance with section

			 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and

			 Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)).

				(b)Applicability

			 of construction deadlinesThe time periods specified in section

			 13 of the Federal Power Act (16 U.S.C. 806) for commencement and completion of

			 construction of a hydroelectric project, and any corresponding time period

			 contained in a license for the hydroelectric project, shall not begin to run

			 until the date on which the Hudson River PCB site, or the portion of the Hudson

			 River PCB site on which the hydroelectric project is located or proposed to be

			 located, has been—

				(1)removed from the

			 National Priorities List; or

				(2)otherwise

			 approved for use for construction of the hydroelectric project by the

			 Administrator of the Environmental Protection Agency.

				(c)Orders of

			 FERCAn order of the Federal Energy Regulatory Commission that is

			 issued before the date of enactment of this Act that addresses a deadline that,

			 in accordance with subsection (b), has not yet begun to run, shall be

			 considered to be void and of no legal effect with respect to any failure by a

			 licensee to meet the deadline.

			

